                                                                      Case 2:19-cv-02206-GMN-BNW Document 6 Filed 01/14/20 Page 1 of 2




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for Citibank
                                                            8
                                                            9                                  UNITED STATES DISTRICT COURT

                                                            10                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 DANIEL ZEEVI,                                         Case No. 2:19-cv-02206-GMN-BNW
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                               Plaintiff,
AKERMAN LLP




                                                            13                                                         STIPULATION AND ORDER FOR
                                                                 v.                                                    EXTENSION OF TIME TO RESPOND TO
                                                            14                                                         COMPLAINT
                                                                 CITIBANK,
                                                            15                                                         (FIRST REQUEST)
                                                                                               Defendant.
                                                            16
                                                                          Plaintiff Daniel Zeevi, and Defendant Citibank (Citi), hereby stipulate and agree that Citi
                                                            17
                                                                 shall have an additional fourteen (14) days, up to and including January 28, 2020, to file its
                                                            18
                                                                 response to the plaintiff's complaint, which is currently due on January 14, 2020. The complaint was
                                                            19
                                                                 filed on December 23, 2019 and served on Defendant Citi on December 24, 2019.
                                                            20
                                                                 . . .
                                                            21
                                                                 . . .
                                                            22
                                                                 . . .
                                                            23
                                                                 . . .
                                                            24
                                                                 . . .
                                                            25
                                                                 . . .
                                                            26
                                                                 . . .
                                                            27
                                                                 . . .
                                                            28

                                                                 51433207;1
                                                                    Case 2:19-cv-02206-GMN-BNW Document 6 Filed 01/14/20 Page 2 of 2




                                                            1             This is the parties' first request for an extension of this deadline and is not intended to cause

                                                            2    any delay or prejudice to any party.

                                                            3             DATED this 14th day of January, 2020.

                                                            4
                                                                 AKERMAN LLP
                                                            5

                                                            6    _/s/ Jamie K. Combs________________                     _/s/ Miles N. Clark_______________
                                                                 DARREN T. BRENNER, ESQ.                                 MATTHEW I. KNEPPER, ESQ.
                                                            7    Nevada Bar No. 8386                                     Nevada Bar No. 12796
                                                                 JAMIE K. COMBS, ESQ.                                    MILES N. CLARK, ESQ.
                                                            8    Nevada Bar No. 13088                                    Nevada Bar No. 13848
                                                                 1635 Village Center Circle, Suite 200                   KNEPPER & CLARK, LLC
                                                            9    Las Vegas, NV 89134                                     5510 S. Fort Apache Road, Suite 30
                                                            10                                                           Las Vegas, NV 89148
                                                                 Attorneys for Citibank
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                         DAVID H. KRIEGER, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                                         Nevada Bar No. 9086
AKERMAN LLP




                                                            13                                                           HAINES & KRIEGER, LLC
                                                                                                                         8985 S. Eastern Avenue, Suite 350
                                                            14                                                           Henderson, NV 89123
                                                            15                                                           Attorney for Daniel Zeevi
                                                            16

                                                            17
                                                                         IT IS SO ORDERED
                                                            18

                                                            19           DATED: January 15, 2020                IT IS SO ORDERED.
                                                            20

                                                            21                                                  _________________________________
                                                                                                                UNITED STATES DISTRICT COURT JUDGE
                                                            22           __________________________________________________
                                                                         BRENDA WEKSLER
                                                            23                                      DATED: __________________________
                                                                         UNITED STATES MAGISTRATE JUDGE
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 51433207;1
